Exhibit 10.26

 

THE WINNERS APPAREL LTD.

CANADIAN EXECUTIVE SAVINGS PLAN

(Effective November 1, 1999)

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

Section 1 – Establishment of the Plan

     1   

Section 2 – Definitions

     2   

Section 3 – Membership in the Plan

     6   

Section 4 – Contributions and Credits

     7   

Section 5 – Members’ Accounts

     10   

Section 6 – Investment of Accounts

     13   

Section 7 – Vesting of Member’s Accounts

     14   

Section 8 – Retirement Benefit

     16   

Section 9 – Beneficiary

     18   

Section 10 – Trust Fund

     20   

Section 11 – Administration

     21   

Section 12 – General Provisions

     23   

Section 13 – Amendment and Termination

     25   



--------------------------------------------------------------------------------

SECTION 1 – ESTABLISHMENT OF THE PLAN

 

1.01 Effective November 1, 1999 Winners Apparel Ltd. (the “Company”) establishes
the Winners Apparel Ltd. Canadian Executive Savings Plan.

 

- 1 -



--------------------------------------------------------------------------------

SECTION 2 – DEFINITIONS

In this Plan, the following words and phrases shall have the following meaning
respectively, unless a different meaning is specifically required by the
context:

 

2.01 “Board of Directors” means the Board of Directors Winners Apparel Ltd., or
any successor corporation.

 

2.02 “Company” means Winners Apparel Ltd. And its successors and assigns, and
such Employers as may be designated by the Board of Directors from time to time
and which shall adopt this Plan. Any reference in the Plan to any action to be
taken, consent, approval or opinion to be given, or decision to be made shall
refer to Winners Apparel Ltd. acting through its Board of Directors or any
person or persons authorized by the Board of Directors for purposes of the Plan.

 

2.03 “Company Account” means the notional account established for the Member
pursuant to Section 5.01 hereof in which Company credits are recorded.

 

2.04 “Continuous Service” means the service of an Executive with the Company as
shown by the Company’s records, calculated from the date of last employment.
Continuous Service shall include temporary suspensions of employment, periods of
layoff and Company-approved leaves of absence and statutory pregnancy and
parental leaves of absence under employment standards legislation, or periods
while in receipt of benefits under a Company-sponsored long-term disability
plan.

 

- 2 -



--------------------------------------------------------------------------------

2.05 “Earnings” means the basic remuneration paid by the Company to an Executive
while he is a Member during the Plan Year including salary, wages, commissions
and payments for overtime as determined by the Company, but does not include a
Member’s interest in amounts credited by the Company pursuant to this Plan, or
to any other employer benefit, health, accident, or life insurance plan
maintained by the Company for the benefit of such member.

 

2.06 “Effective date” means November 1, 1999.

 

2.07 “Executive” means an associate designated by the Company as an Executive
for the purpose of the Plan.

 

2.08 “Executive Account” means the account established for a Member under the
Plan into which Member contributions are made.

 

2.09 “Fiscal Year” means the fiscal year of the Employer.

 

2.10 “Member” means an Executive who has become a Member of the Plan pursuant to
Section 3.01 and who continues to be entitled to benefits or rights under the
Plan.

 

2.11 “Membership” means Continuous Service while a Member.

 

2.12 “Plan” means the Winners Apparel Ltd. Canadian Executive Retirement Savings
Plan.

 

2.13 “Plan Year” means the fiscal year.

 

2.14 “Spouse” means a person who, on the relevant date is

 

- 3 -



--------------------------------------------------------------------------------

  (1) married to the Member, or

 

  (2) cohabiting with the member in a conjugal relationship and

 

  (a) has so cohabited for a period of at least one year, or

 

  (b) is a parent of a child of whom the Member is a parent.

 

2.15 “Total and Permanent Disability” means a physical or mental impairment
which prevents a member from engaging in any employment for which the Member is
reasonably suited by virtue of education, training or experience and that can
reasonably be expected to continue for the remainder of the Member’s lifetime
and which is certified, in writing, by a medical doctor licensed to practice in
Canada or where the member resides.

 

2.16 “Trust Agreement” means the agreement entered into between the Company or
such person as the Company has authorized to act on its behalf and the Trustee
for the purposes of administration of the Trust Fund.

 

2.17 “Trust Fund” means the fund established pursuant to the Trust Agreement to
which contributions are made by the Member.

 

2.18 “Trustee” means at least three individuals, one of whom must be independent
of the operations of the Company and not be a shareholder, or a trust company
incorporated under the laws of Canada or of a province, provided that any such
Trustee or Trustees shall be resident in Canada.

 

2.19 “Valuation Date” means the last day of the Plan Year and any other periodic
dates established by the Company in consultation with the Trustee from time to
time for the purposes of determining the market value of the investments of the
Company Accounts and the Executive Accounts.

 

- 4 -



--------------------------------------------------------------------------------

In this Plan, reference to the male gender will include the female gender unless
the context requires otherwise, and words importing the singular number may be
construed to extend to and include the plural member and vice versa. All section
numbers refer to sections of the Plan unless explicitly stated otherwise.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 3 – MEMBERSHIP IN THE PLAN

 

3.01 Eligibility

Each Executive may elect to become a Member of the Plan on the first day of the
month coincident with or next following the day on which the Executive is
notified that he or she has been designated as an Executive by the Company.

 

3.02 Re-Employment After Termination

If an Executive’s Continuous Service is terminated for any reason and the
Executive is later re-employed, the Execution shall, for purposes of the Plan,
be regarded as a newly employed person who has not had previous service with the
Company.

 

3.03 Enrollment

In order to become a Member of the Plan, an Executive must duly complete and
file with the Company enrollment forms provided for such purposes.

 

3.04 Enrollment Period

An Executive must enroll in the plan within 30 days calculated from the date of
eligibility; subsequent enrollment periods are only at the beginning of each
fiscal quarter.

 

- 6 -



--------------------------------------------------------------------------------

SECTION 4 – CONTRIBUTIONS AND CREDITS

 

4.01 Member Contribution Rate

Each Member may elect to contribute by payroll deduction a percentage of the
Member’s Earnings subject to the maximum set out below:

 

Level

  

Maximum Contribution Rate

President

   10% of Earnings

Senior Vice President

   10% of Earnings

Vice President

   10% of Earnings

Assistant Vice President

   5% of Earnings

Buyer Level III

   5% of Earnings

The percentage of the Member’s Earnings that the Member has elected to
contribute may be changed once per fiscal quarter. The Company may in its
discretion permit a higher percentage of Member Earnings to be contributed.

 

4.02 Tax Adjusted Member Contribution

The amount the Member contributes to the Member’s Executive Account shall equal
the amount elected pursuant to Section 4.01 above (the “Pre-tax Contribution”)
less any amount required under subsection 153(1) of the Income Tax Act (Canada)
to be withheld by the Company with regard to the Pre-tax Contribution.

 

4.03 Company Credit

Each Plan Year the Company shall credit to the Member’s Company Account the
following amounts:

 

- 7 -



--------------------------------------------------------------------------------

  (1) on the completion of each fiscal quarter, an amount equal to 25% of the
Member’s aggregate Pre-tax Contributions in the preceding 3 months;

 

  (2) in the first pay period immediately following the Board of Directors’
approval of the Management Incentive Awards for a Plan Year, provided that there
has been 100% achievement of the Management Incentive Plan for Winners Apparel
Ltd., an amount equal to 25% of the Member’s aggregate Pre-tax Contributions in
the preceding Plan Year;

 

  (3) in the first pay period immediately following the Board of Directors’
approval of the Management Incentive Awards for a Plan Year, provided that the
Member holds the position of President, Senior Vice President, or Vice
President, an amount equal to the percentage of the Member’s Pre-tax
Contributions in the preceding Plan Year in the greater of 0% and the result of
the following expressed as a percentage:

 

  (a) the approved Management Incentive Plan Award, expressed as a percent, less
100%;

 

  (b) multiply (a) by 25%.

 

4.04 Withdrawal of Member Accounts

While a Member continues in employment with the Company, the Member may:

 

  (1) subject to (2), not withdraw any part of his Company Account;

 

  (2) make a withdrawal from his Executive Account in the instance of Financial
Hardship with penalty calculated as follows:

 

- 8 -



--------------------------------------------------------------------------------

  (a) divide the amount of the withdrawal by the amount of the Member’s
Executive Account as valued on the date of withdrawal,

 

  (b) multiply the result of (a) by the Member’s Company Account as valued on
the date of withdrawal,

 

  (c) the Member forfeits Company credits made to the Member’s Company Account
in an amount equal to the product of (b) as of the date of withdrawal.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 5 – MEMBERS’ ACCOUNTS

 

5.01 Establishment of Members’ Accounts

The following complete and accurate records and account shall be kept by the
Company or any person authorized by the Company to keep such records:

 

  (1) an Executive Account in respect of each Member showing the aggregate of
all amounts each of which is a contribution made by the Member pursuant to
Section 4.02 plus capital and income gains and losses thereon;

 

  (2) a Company Account in respect of each Member showing the aggregate of all
amounts credited by the Employer pursuant to Section 4.03 plus credited capital
and income gains and losses thereon;

 

  (3) such other sub-accounts as may be necessary for the purposes of the Plan.

 

5.02 Allocation to the Member’s Accounts

 

  (1) The contributions made by the Member under Section 4.02 shall be deposited
in the Executive Account upon receipt of the contribution by the Trustee.

 

  (2) Realized capital and income gains or losses of the Executive Account shall
be allocated as earned to the Executive Account. Such allocation shall be made
in accordance with the terms of the Trust Agreement and any related funding
arrangements.

 

- 10 -



--------------------------------------------------------------------------------

  (3) Unrealized capital and income gains or losses of the Executive Account
shall be allocated as earned to the Executive Account. Such allocation shall be
made in accordance with the terms of the Trust Agreement and any related funding
arrangements.

 

  (4) The amounts credited by the Employer under Section 4.03 shall be credited
to the Company Account.

 

  (5) Notional realized and unrealized capital and income gains or losses of the
Company Account shall be allocated as earned to the Company Account. Such
allocation shall be made in accordance with the terms of the funding
arrangements that are the basis of such notional realized and unrealized capital
and income gains or losses.

 

5.03 Tax Liability With Respect to Member Accounts

 

  (1) For the purposes of the Income Tax Act, a Member shall be liable for
income tax on any amount paid to the Member from the Member’s Company Account
plus any amount allocated to the Member’s Executive Account pursuant to
Subsection 5.02(2).

 

  (2) Notwithstanding any other provision in the Plan, a Member may elect to
receive cash in an amount equal to all or part of the income tax liability with
regard to any amount allocated to the Member pursuant to Subsection 5.02(2).
Such election shall be filed with the Company on or before April 1 of the Plan
year following the Plan Year with regard to which the allocation was made.

 

- 11 -



--------------------------------------------------------------------------------

5.04 Value of Member’s Accounts

The value of a Member’s Accounts as of any date shall be equal to the aggregate
of all allocations made in respect of such Member pursuant to the terms of the
Plan up to and including the Valuation Date coincident with or immediately
preceding such date, after making allowances for any distributions which have
previously been made from such Accounts pursuant to Section 5.03(2) or
Section 8.

 

- 12 -



--------------------------------------------------------------------------------

SECTION 6 – INVESTMENT OF ACCOUNTS

 

6.01       (1) The Member’s Executive Account held by the Trustee shall be
invested in one or more of the investment options available under the Plan as
determined by the Company in its discretion. From time to time, the Company
shall provide each Member with information regarding the investment options then
available.

 

  (2) The Member may elect from time to time, from the available investment
options, the investment options in which the Executive Account shall be placed.

 

  (3) The Member’s Company Account shall be notionally invested in one or more
of the investment options available under the Plan as determined by the Company
in its discretion. From time to time, the Company shall provide each Member with
information regarding the notional investment options then available.

 

  (4) The Member may elect from time to time, from the available notional
investment options, the notional investment options into which the Company
Account shall be placed.

 

  (5) Neither the Company nor any of its agents shall be responsible for the
performance of the investments or notional investments described herein.

 

  (6) Regardless of any advice or recommendations that may be given to the
Member by the Company, the Member shall be solely responsible for his or her
investment decisions and any investment gains or losses attributable thereto.

 

  (7) Each Member shall receive a statement setting out the balances and
earnings in his or her Accounts at least annually.

 

- 13 -



--------------------------------------------------------------------------------

SECTION 7 – VESTING OF MEMBER’S ACCOUNTS

 

7.01 Termination Prior to Vesting

 

  (1) If a Member’s Continuous Service terminates prior to the completion of
five years of Membership, for any reason other than retirement, death, or
termination of the Plan all amounts credited to the Member’s Company Account
including any earnings or allocations made pursuant to Subsection 5.02(5) shall
be forfeited by the Member.

 

  (2) If a Member’s Continuous Service terminated after the completion of five
years of Membership, but prior to the completion of ten years of Membership, for
any reason other than retirement, death, or termination of the Plan, 50% of
amounts credited to the Member’s Company Account including any earnings or
allocation made pursuant to Subsection 5.02(5) shall be forfeited by the Member
and the remaining amount shall continue to be notionally invested pursuant to
Subsection 5.02(5) until the attainment of age 55.

 

  (3) If the Member’s Continuous Service terminates for any reason other than
retirement, death, or termination of the Plan, after the completion of ten years
of Membership, and prior to the attainment of age 55, all amounts allocated to
the Member’s Company Account, shall continue to be notionally invested pursuant
to Subsection 5.02(5) until the attainment of age 55.

 

- 14 -



--------------------------------------------------------------------------------

7.02 Retirement, Death or Termination Following Vesting

 

  (1) All amounts allocated to the Member’s Company Account, including any
earnings allocation made pursuant to Subsection 5.02(5) hereof, shall vest
irrevocably in the Member upon termination of his Continuous Service as a result
of the Member’s death, retirement after attainment of age 55, retirement due to
Total and Permanent Disability, or termination of the Plan and shall be paid to
the Member, or the Member’s Beneficiary if the Member has died, in accordance
with Section 8 or 9 as is applicable.

 

  (2) If the Member’s Continuous Service terminates before the age of 55 for any
reason, other than death, retirement due to Total and Permanent Disability or
termination of the Plan, all amounts allocated to the Member’s Company Account,
pursuant to Subsection 7.01(2) and (3), shall vest irrevocably in the Member
upon the attainment of age 55 and shall be paid in accordance with Subsection
7.02(1).

 

7.03 Member’s Executive Account

Notwithstanding any other provision in the Plan a Member’s Executive Account
shall at all times be irrevocably vested in the Member.

 

- 15 -



--------------------------------------------------------------------------------

SECTION 8 – RETIREMENT BENEFIT

 

8.01 Form of Retirement Benefit Payment

Pursuant to Section 7.02(1), the Member may elect to receive the balance in the
Member’s Company Accounts as:

 

  (1) a lump sum; or

 

  (2) through 10 or fewer annual installments payable on a declining balance
basis from the day on which the amount became payable calculated as follows:

 

  (a) the value of Member’s Company Accounts at the date the installment is
paid, multiplied by

 

  (b) one divided by the result of the number of installments elected minus the
number of installments paid.

All of such lump sum or installment payment(s) may be subject to income tax,
which shall be withheld by the Company or the Trustee at the applicable rate
required by the Income Tax Act. Notice of such election must be filed by the
Member with the Company on or before the first day of the month preceding the
month in which the Member retires unless the Company agrees to accept such
election at a later date.

 

8.02 Value of Member’s Accounts

When a Member or Beneficiary becomes entitled to receive a payment from the Plan
pursuant to Section 8.01, the Trustee shall determine the Member’s interest in
the Plan based on the value of the Member’s Accounts on the Valuation Date
coincident with or immediately preceding the date of payment.

 

- 16 -



--------------------------------------------------------------------------------

8.03 Member’s Executive Account

A Member, or the Member’s Beneficiary if the Member dies, may withdraw any
amount from the Member’s Executive Account at any time after the Member attains
age 55, dies, or retires due to Total and Permanent Disability, provided that
all amounts allocated to the Member’s Executive Account shall be paid to the
Member, or the Member’s Beneficiary, within 10 years of the date on which the
Member attains age 55.

 

- 17 -



--------------------------------------------------------------------------------

SECTION 9 – BENEFICIARY

 

9.01 Designation of Beneficiary

A Member may, by written notice filed with the Trustee, designate a Beneficiary
to receive the benefits which may be payable to a Beneficiary under the Plan on
the Member’s death, or alter or revoke any such designation from time to time,
subject always to the provisions of any law governing designation of
beneficiaries from time to time in force which may apply to such Member. Such
written notice shall be in such form and executed in such manner as the Company
in its discretion may from time to time determine. In the absence of an
effective designation of a Beneficiary, the benefits payable under the Plan on
the death of a Member shall be paid in a lump sum to the Member’s estate.

 

9.02 Payment before Commencement

The Member’s Executive Account and the Member’s Company Account shall, in the
event of the Member’s death prior to commencement of payment under Section 8, be
payable to the Member’s Beneficiary no later than 90 days following the day on
which the member’s death occurs, provided that proper proof of death has been
filed with the Company.

 

9.03 Payment After Benefit Commencement

If the Member’s death occurs after commencement of payment under Subsection
8.01(2), payment of any benefits due to his Beneficiary or estate shall be in
accordance with the form of payment elected by the Member provided that proper
proof of death has been filled with the Company.

 

- 18 -



--------------------------------------------------------------------------------

If, following the death of a Beneficiary who was in receipt of installment
payments under the Plan, there should be installment payments outstanding, the
commuted value of such outstanding payments shall be paid in a lump sum to the
Beneficiary’s estate within 90 days after the Beneficiary’s death, provided that
proper proof of death has been filed with the Company.

 

- 19 -



--------------------------------------------------------------------------------

SECTION 10 – TRUST FUND

 

10.01 Trust Fund

The Company has established and will maintain during the term of this Plan, a
Trust Fund for the purpose of receiving the Member’s contributions to the Plan
and allocating such contributions and investment earnings thereon to the
Member’s Executive Account. The Trust Fund shall be administered and invested by
the Trustee in accordance with the terms of the Trust Agreement and in
compliance with the Income Tax Act (Canada). The Company shall have the sole
right to select the Trustee (and to appoint a successor Trustee) and to
determine the form and terms of the Trust Agreement.

 

- 20 -



--------------------------------------------------------------------------------

SECTION 11 – ADMINISTRATION

 

11.01 General

The Plan shall be administered by the Company. The Company may delegate such
matters as it deems appropriate to the Trustee, the investment manager, or
another agent. However, the Company shall, for purposes of the Plan, determine
all questions relating to the interpretation of the Plan and the eligibility,
Membership, Earnings, retirement and the amount of contributions in respect of
each Member.

The Trustee, with the consent of the Company, may enact rules and regulations
relating to the administration of the Plan that are necessary to carry out
properly the terms of the Plan and may, with the consent of the Company, amend
such rules and regulations from time to time. Such rules and regulations shall
not conflict with any provision of this Plan.

 

11.02 Records

The Company shall maintain an Executive and Company Account for each Member
showing the amounts standing to the Member’s credit in the Plan and shall keep
or cause to be kept such records as may be necessary or appropriate in the
discharge of its duties hereunder. Wherever the records of the Company are used
for the purposes of the Plan, such records shall be conclusive of the facts with
which they are concerned.

 

- 21 -



--------------------------------------------------------------------------------

11.03 Information to Participants

The Company shall provide to each new Member information in writing regarding
the Member’s rights and duties under the Plan. The Company shall also issue or
cause to be issued to each Member a statement, on a quarterly basis or any other
frequency as agreed upon by the Company and the Trustee, showing the Member’s
up-to-date position in the Plan.

 

11.04 Expenses

All expenses incurred in the operation, investment and administration of the
Trust Fund shall be payable from the Trust Fund unless such expenses are paid
directly by the Company.

 

11.05 No Diversion of Assets

In no event shall the principal or income of the Trust Fund be paid or revert to
the Employer or be diverted for purposes other than as prescribed by the
provisions of the Plan.

 

- 22 -



--------------------------------------------------------------------------------

SECTION 12 – GENERAL PROVISIONS

 

12.01 No Enlargement of Employment Rights

Membership in this Plan shall not confer on any Members any rights which they
did not otherwise possess as employees, except to such benefits that they shall
have specifically accrued under the terms of the Plan.

 

12.02 Assignment of Benefits

Subject to the provisions herein set forth and any legal requirements to the
contrary, none of the benefits, payments, proceeds, allocations, claims or
rights of any Member or Beneficiary hereunder shall be subject to any claim of
any creditor of such Member or Beneficiary, nor shall the same be subject to
surrender, attachment or garnishment or other legal process by any creditor of
any Member, nor shall any member or Beneficiary have the right to alienate,
anticipate, commute, pledge, encumber, surrender or assign any of the benefits,
payments, proceeds, allocations claims or rights to which he is entitled,
continently or otherwise, under the Plan.

 

12.03 Payment to Incompetents

If the Company receives evidence satisfactory to it that a person entitled to
receive any payment under the Plan is physically or mentally incompetent to
receive such payment and to give a valid receipt therefor, or is a minor,
payment shall be made to the duly appointed guardian, committee or
representative of such Member or person and the release of such person shall be
a valid and complete discharge of the liabilities of the Plan therefor.

 

- 23 -



--------------------------------------------------------------------------------

12.04 Delegation of Authority by the Company

Whenever the Company under the terms of this Plan is permitted or required to do
or perform any act, it shall be done or performed by any officer duly authorized
by the Board of Directors.

 

12.05 Limitation of Liability: Legal Actions

Except for its or their willful misconduct, gross neglect or fraud, neither the
Company nor the Trustee shall be in any way subject to any legal liability to
any Member or Beneficiary or anyone claiming under him, for any cause or reason
or thing whatsoever, in connection with this Plan and the Trust Fund.

 

12.06 Severability

If any provision of the Plan is held to be invalid or unenforceable by a court
of competent jurisdiction, its invalidity or unenforceability shall not affect
any other provision of the Plan and the Plan shall be construed and enforced as
if such provision had not been included therein.

 

12.07 Successors and Assigns

This Plan shall be binding upon the successors and assigns of the Company and
the Trustee and upon the heirs, executors, administrators, beneficiaries and
assigns of the individual Members hereunder.

 

12.08 Construction

The Plan shall be governed, construed and administered in accordance with the
laws of the Province of Ontario.

 

- 24 -



--------------------------------------------------------------------------------

SECTION 13 – AMENDMENT AND TERMINATION

 

13.01 Amendment

The Company shall have the right at any time, and from time to time, to amend,
in whole or in part, any or all of the provision of the Plan.

No amendment shall operate to reduce the benefits which have accrued to any
Member or other person entitled to benefits under the Plan prior to the date of
such amendment. Notification and an explanation of each amendment shall be given
to the Member by the Trustee.

 

13.02 Termination of Plan by the Company

The Company expects and intends to maintain the Plan in force indefinitely but
necessarily reserves the right to terminate the Plan, at any time or times.

In the event the Plan is terminated, all allocations made to the Members’
Company Accounts shall become irrevocably vested for the benefit of each Member
and shall be paid to each Member or his Beneficiary according to the terms of
the Plan.

The expenses of terminating and liquidating the trust, unless paid by the
Company, shall constitute a lien against the Trust Fund.

 

- 25 -



--------------------------------------------------------------------------------

13.03 Wind-Up or Bankruptcy of the Company

In the event the Company shall have been wound-up or declared bankrupt, or in
the event of the dissolution or liquidation, merger, consolidation,
reorganization or sale of assets of the Company without provision for continuing
this Plan, the Plan shall terminate and the provisions of Section 12.02 shall
apply.

CERTIFIED to be true and correct copy of a Resolution adopted by the Board of
Directors of Winners Apparel Ltd. as on the 1st day of November 1999.

 

        /s/ David Margolis                

President, Winners Apparel Ltd.

        David Margolis           /s/ Michael MacMillan          

Senior Vice President of Finance, Systems and Distribution

        Michael MacMillan  

 

- 26 -